DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/27/2022 has been entered and considered by Examiner. Claims 1, 4-9, 12-17, and 20 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1) in further view of Pal. et al. (US Pub. 20170053461 A1).
	For claims 1, 9, and 17, Singh discloses a method for managing at least one notification received on a user mobile device, the method comprising: 
	determining a user state associated with a user (step 208, 508, or 700) [0050-53, 0084-85, 0116-117], the user state being indicative of an activity being performed when the at least one notification is received (determining a user preference, the user profile e.g. travel history, for the preference when the notification is received, steps 508-512) [0086, 0033-34, 0052, 0099, 0123], the activity involving the user (travel history) [0033, 0064], the notification being received while the user (Step 512 shows the notification based on the preference is independent of any activity) [0086, 0033-34, 0052, 0099, 0123]; 

receiving, on the user mobile device, the at least one notification (Step 210, 512) [0050-53, 0084-85];
analyzing the received at least one notification [0050-53, 0084-86]; 
determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state (step 212, 514) [0050-53, 0084-86].
	in response to determining whether the user will accept the analyzed at least one notification (whether accepting/rejecting notification, canceling/silencing the notification for the event) [0051-0052],
	alerting the user of the analyzed at least one notification as a result of determining the user would accept the analyzed at least one notification (accepting alert of a notification, informing the mobile user of the event) [0051-0052]; and 
But Singh doesn’t explicitly discloses wherein a machine learning model is trained to learn one or more behavior patterns associated with the user based on a set of historical data associated with past notifications of the user and a user decision on the past notifications, 
wherein one or more recommendations are generated from the machine learning model; and 
automatically presenting, to a sender, at least one reply message to the analyzed at least one notification based on the one or more recommendations.

wherein one or more recommendations are generated from the machine learning model [0007, 0048, 0128, 0208]; and 
	preventing an alert that the analyzed at least one notification has been received as a result of determining the user would reject the analyzed at least one notification until the user state has been determined to have changed (stopping the alert of delivery for content notification when the click rate drop to a predetermined threshold, until the condition e.g. click rate, budget, cost, etc., has been changed) [0060-62];
automatically presenting, to a sender (114a) of the at least one notification, at least one reply message to the analyzed at least one notification based on the one or more recommendations (step 228) [0111-112, 0128, 0048], the at least one reply message including an indication that the user state includes the user (Step 228, the reply includes user selection/ triggered interaction information, e.g. budget threshold) [0025, 0048, 0070-71, 0111-112].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh and Ma to utilize smart networks to assist in sorting importation data, thus, improving system responsiveness. 
But Singh, as modified by Ma, doesn’t explicitly teach determining whether the user will accept the analyzed at least one notification from the user mobile device based on the determined at least one personal preference setting associated with the determined user state and the identity of the sender.

Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, and Fan to ensure important information for the user can be properly transmitted, thus, improving messaging system service. 
But Singh, Ma, and Fan doesn’t explicitly teach the user is operating a vehicle.
However, Pal discloses the activity involving the user operating a vehicle [0170, 0116], the notification being received while the user is operating the vehicle;
	the at least one reply message including an indication that the user state includes the user operating the vehicle [0100, 0116].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, Fan, and Pal to ensure user’s information from a vehicle can be used to improve information sharing, thus, improving information sharing functions. 


	Claims 9 and 17 differs from claim 1 only by the additional recitation of the following limitation which is also taught by Singh as modified by Ma, Fan, and Pal. Singh further discloses .


Claim 4-7, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1) in further view of Pal. et al. (US Pub. 20170053461 A1) in further view of Lee et al.  (US Pub. 20160094700 A1).

	For claims 4, 12, and 20, Singh, as modified by Ma, Fan, and Pal, discloses all limitations this claim depends on.
	But Singh, as modified by Ma, Fan, and Pal, doesn’t explicitly teach the following limitation taught by Lee. 
	Lee discloses determining the user state associated with the user, further comprises: collecting a plurality of real-time data associated with the user by utilizing at least one biometric sensor (240I) or at least one wearable device (102/101); and analyzing the collected plurality of real-time data associated with the user (Fig. 16) [0121, 0275-279].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, Fan, Pal, and Lee 

	For claims 5, and 13, Singh, as modified by Ma, Fan, Pal, and Lee. Lee further discloses analyzing the received at least one notification, further comprises: 
	identifying the sender of the received at least one notification; and
	determining a sender location in relation to a current user location (1405) [0254-258]. See motivation to combine the references form the above. 

	For claims 6, and 14, Singh, as modified by Ma, Fan, Pal, and Lee. Lee further discloses determining whether a context of the received at least one notification is urgent; 
	in response to determining that the context of the received at least one notification is urgent, alerting the user of the received at least one notification [0277-279, 0282-283]. See motivation to combine the references form the above.

	For claims 7, and 15, Singh, as modified by Ma, Fan, Pal, and Lee. Lee further discloses in response to determining that the context of the received at least one notification lacks urgency, comparing the previously provided personal preferences settings to determine whether the sender is rated as an important contact (step 1711, parent contact) [0294-295, 0282-283]; and 
	in response to determining that the sender is an important contact to the user, alerting the user of the received at least one notification (1713) [0295, 0282-283]. See motivation to combine the references form the above. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pub. 20170228784 A1) in view of Ma et al.  (US Pub. 20190130436 A1) in further view of Fan et al. (US Pub. 20120077467 A1) in further view of Pal. et al. (US Pub. 20170053461 A1) in further view of Lee et al.  (US Pub. 20160094700 A1) in further view of Oren (US. Pub. 20120115435 A1).
	For claims 8 and 16, Singh, as modified by Ma, Fan, Pal, and Lee, discloses all limitations this claim depends on.
	But Singh, as modified by Ma, Fan, Pal, and Lee, doesn’t explicitly each the following limitation taught by Oren. 
	Oren discloses (Fig. 5) in response to determining that the sender is not an important contact to the user, muting the received at least one notification (512) (rejecting notification, canceling/silencing the notification for the event based on the contact information) [0039-0042].
Since, all are analogous arts addressing information detection use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Singh, Ma, Fan, Pal, Lee and Oren to ensure important vital data can be prioritized for the user, thus, improving messaging system effectiveness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140089243 A1 - the self-assessment by an item as being in a displaced state, that is, a state where the item is for example lost, misplaced, misappropriated, wandering, or stolen. (The latter terms are defined further below in this document.) Put another way, a displaced item is not appropriately in the hands or under the control of an authorized user, and the item is not otherwise in some appropriate and safe place of storage or dormancy.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… in response to determining whether the user will accept the analyzed at least one notification…” the Examiner asserts that Singh discloses whether accepting/rejecting notification, canceling/silencing the notification for the event [0051-0052].
With regards to the argument for the limitation “…alerting the user of the analyzed at least one notification as a result of determining the user would accept the analyzed at least one notification.” the Examiner asserts that Singh discloses accepting alert of a notification, after determining the acceptance of the content, informing the mobile user of the event [0051-0052].

preventing an alert that the analyzed at least one notification has been received as a result of determining the user would reject the analyzed at least one notification until the user state has been determined to have changed.” the Examiner asserts that Ma discloses stopping the alert of delivery for content notification when the click rate drop to a predetermined threshold, until the condition e.g. click rate, budget, cost, etc., has been changed [0060-62].
		ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY


	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The -7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642